JIM GUNTER, Justice, concurring. While I agree with the majority that the record fails to reflect any evidence to show that Newman worked primarily and directly with children, I write separately to point out to the Arkansas General Assembly that the plain language of this statute, as interpreted by the majority, permits Level 3 and 4 sex offenders to work in daycare centers and schools where children are present. The plain language of the statute prohibits sex offenders from working primarily and directly with children, but does not address the situation, as we have here, where a Level 4 sex offender works in an environment | swhere children are present, indeed in an environment where children are “captive.” The fact that Newman was a contractor and not a staff member is little solace to parents who fear for their vulnerable offspring.